Exhibit 10.1


--------------------------------------------------------------------------------

ACTIVECARE, INC.
2016 EQUITY AND INCENTIVE PLAN
SECTION 1.  GENERAL PURPOSE OF THE PLAN: DEFINITIONS
The name of the plan is the ACTIVECARE, INC. 2016 EQUITY AND INCENTIVE PLAN (the
"Plan"). The purpose of the Plan is to encourage and enable the officers,
employees, directors, Consultants and other key persons of ActiveCare, Inc., a
Delaware corporation (including any successor entity, the "Company") and its
Subsidiaries, upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business, to acquire a proprietary
interest in the Company.
The following terms shall be defined as set forth below:
"Affiliate" of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.
"Award" or "Awards," except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights ("SAR"), Restricted Stock Awards (including
preferred stock), Unrestricted Stock Awards, Restricted Stock Units or any
combination of the foregoing.
"Award Agreement" means a written or electronic agreement setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Agreement may contain terms and conditions in addition to those set forth in the
Plan; provided, however, in the event of any conflict in the terms of the Plan
and the Award Agreement, the terms of the Plan shall govern.
"Board" means the Board of Directors of the Company.
"Cause" shall have the meaning as set forth in the Award Agreement(s). In the
case that any Award Agreement does not contain a definition of "Cause," it shall
mean (i) the grantee's dishonest statements or acts with respect to the Company
or any Affiliate of the Company, or any current or prospective customers,
suppliers vendors or other third parties with which such entity does business;
(ii) the grantee's commission of (A) a felony or (B) any misdemeanor involving
moral turpitude, deceit, dishonesty or fraud; (iii) the grantee's failure to
perform his assigned duties and responsibilities to the reasonable satisfaction
of the Company which failure continues, in the reasonable judgment of the
Company, after written notice given to the grantee by the Company; (iv) the
grantee's gross negligence, willful misconduct or insubordination with respect
to the Company or any Affiliate of the Company; or (v) the grantee's material
violation of any provision of any agreement(s) between the grantee and the
Company relating to noncompetition, nonsolicitation, nondisclosure and/or
assignment of inventions.

--------------------------------------------------------------------------------

"Chief Executive Officer" means the Chief Executive Officer of the Company or,
if there is no Chief Executive Officer, then the President of the Company.
"Code" means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
"Committee" means the Committee of the Board referred to in Section 2.
"Consultant" means any entity or natural person that provides bona fide services
to the Company (including a Subsidiary), and such services are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company's
securities.
"Disability" means "disability" as defined in Section 422(c) of the Code.
"Effective Date" means the date on which the Plan is adopted as set forth in
this Plan.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
"Fair Market Value" of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Committee based on the reasonable
application of a reasonable valuation method that is consistent with Section
409A of the Code. If the Stock is admitted to trade on a national securities
exchange, the determination shall be made by reference to the closing price
reported on such exchange.  If there is no closing price for such date, the
determination shall be made by reference to the last date preceding such date
for which there is a closing price. If the date for which Fair Market Value is
determined is the first day when trading prices for the Stock are reported on a
national securities exchange, the Fair Market Value shall be the "Price to the
Public" (or equivalent).
"Good Reason" shall have the meaning as set forth in the Award Agreement(s). In
the case that any Award Agreement does not contain a definition of "Good
Reason," it shall mean (i) a material diminution in the grantee's base salary
except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees of the Company or (ii) a change
of more than 100 miles in the geographic location at which the grantee provides
services to the Company, so long as the grantee provides at least 90 days'
notice to the Company following the initial occurrence of any such event and the
Company fails to cure such event within 30 days thereafter.
"Grant Date" means the date that the Committee designates in its approval of an
Award in accordance with applicable law as the date on which the Award is
granted, which date may not precede the date of such Committee approval.
"Holder" means, with respect to an Award or any Shares, the Person holding such
Award or Shares, including the initial recipient of the Award or any Permitted
Transferee.
"Incentive Stock Option" means any Stock Option designated and qualified as an
"incentive stock option" as defined in Section 422 of the Code.

--------------------------------------------------------------------------------

 "Non-Qualified Stock Option" means any Stock Option that is not an Incentive
Stock Option.
"Option" or "Stock Option" means any option to purchase shares of Stock granted
pursuant to Section 5.
"Permitted Transferees" shall mean any of the following to whom a Holder may
transfer Shares hereunder (as set forth in Section 9(a)(ii)(A)): the Holder's
child, stepchild, grandchild, parent, step-parent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Holder's household (other than a tenant or
employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons control the management
of assets, and any other entity in which these persons own more than fifty
percent of the voting interests; provided, however, that any such trust does not
require or permit distribution of any Shares during the term of the Award
Agreement unless subject to its terms. Upon the death of the Holder, the term
Permitted Transferees shall also include such deceased Holder's estate,
executors, administrators, personal representatives, heirs, legatees and
distributees, as the case may be.
"Person" shall mean any individual, corporation, partnership (limited or
general), limited liability company, limited liability partnership, association,
trust, joint venture, unincorporated organization or any similar entity.
"Restricted Stock Award" means Awards granted pursuant to Section 7 and
"Restricted Stock" means Shares issued pursuant to such Awards.
"Restricted Stock Unit" means an Award of phantom stock units to a grantee,
which may be settled in cash or Shares as determined by the Committee, pursuant
to Section 8.
"Sale Event" means the consummation of (i) the dissolution or liquidation of the
Company, (ii) the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity, (iii) a merger,
reorganization or consolidation pursuant to which the holders of the Company's
outstanding voting power immediately prior to such transaction do not own a
majority of the outstanding voting power of the surviving or resulting entity
(or its ultimate parent, if applicable), (iv) the acquisition of all or a
majority of the outstanding voting stock of the Company in a single transaction
or a series of related transactions by a Person or group of Persons, or (v) any
other acquisition of the business of the Company, as determined by the Board;
provided, however, that any capital raising event, or a merger effected solely
to change the Company's domicile shall not constitute a "Sale Event."
"Section 409A" means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
"Service Relationship" means any relationship as a full-time employee, part-time
employee, director or other key person (including Consultants) of the Company or
any Subsidiary or any successor entity (e.g., a Service Relationship shall be
deemed to continue without interruption in the event an individual's status
changes from full-time employee to part-time employee or Consultant).

--------------------------------------------------------------------------------

"Shares" means shares of Stock.
"Stock" means the Common Stock, having no par value, of the Company.

 "Stock Appreciation Right" means any right to receive from the Company upon
exercise by an optionee or settlement, in cash, Shares, or a combination
thereof, the excess of (i) the Fair Market Value of one Share on the date of
exercise or settlement over (ii) the exercise price of the right on the date of
grant, or if granted in connection with an Option, on the date of grant of the
Option.
"Subsidiary" means any corporation or other entity (other than the Company) in
which the Company has more than a 50 percent interest, either directly or
indirectly.
"Ten Percent Owner" means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent of
the Company or any Subsidiary.
"Termination Event" means the termination of the Award recipient's Service
Relationship with the Company and its Subsidiaries for any reason whatsoever,
regardless of the circumstances thereof, and including, without limitation, upon
death, disability, retirement, discharge or resignation for any reason, whether
voluntarily or involuntarily. The following shall not constitute a Termination
Event: (i) a transfer to the service of the Company from a Subsidiary or from
the Company to a Subsidiary, or from one Subsidiary to another Subsidiary or
(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Committee, if the individual's right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing.
"Unrestricted Stock Award" means any Award granted pursuant to Section 7 and
"Unrestricted Stock" means Shares issued pursuant to such Awards.
SECTION 2.  ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT GRANTEES AND
DETERMINE AWARDS
(a) Administration of Plan. The Plan shall be administered by the Board, or at
the discretion of the Board, by a committee of the Board, comprised of not less
than two directors. All references herein to the "Committee" shall be deemed to
refer to the group then responsible for administration of the Plan at the
relevant time (i.e., either the Board of Directors or a committee or committees
of the Board, as applicable).
(b) Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:

--------------------------------------------------------------------------------

(i) to select the individuals to whom Awards may from time to time be granted;
(ii)                                to determine the time or times of grant, and
the amount, if any, of Incentive Stock Options, Non-Qualified Stock Options,
SARs, Restricted Stock Awards, Unrestricted Stock Awards, Restricted Stock
Units, or any combination of the foregoing, granted to any one or more grantees;
(iii)                               to determine the number and types of Shares
to be covered by any Award and, subject to the provisions of the Plan, the
price, exercise price, conversion ratio or other price relating thereto;
(iv)                               to determine and, subject to Section 12, to
modify from time to time the terms and conditions, including restrictions, not
inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among individual Awards and grantees, and to approve the
form of Award Agreements;
(v)                                to accelerate at any time the exercisability
or vesting of all or any portion of any Award;
(vi)                               to impose any limitations on Awards,
including limitations on transfers, repurchase provisions and the like, and to
exercise repurchase rights or obligations;
(vii)                              subject to Section 5(a)(ii) and any
restrictions imposed by Section 409A, to extend at any time the period in which
Stock Options may be exercised; and
(viii)                             at any time to adopt, alter and repeal such
rules, guidelines and practices for administration of the Plan and for its own
acts and proceedings as it shall deem advisable; to interpret the terms and
provisions of the Plan and any Award (including Award Agreements); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and all Holders.
(c) Award Agreement. Awards under the Plan may be evidenced by Award Agreements
that set forth the terms, conditions and limitations for each Award.  In the
event an Award is granted under the Plan absent an Award Agreement, the Award
will be governed by the terms and conditions of the Plan.
(d) Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys' fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Company's governing documents,
including its certificate of incorporation or bylaws, or any directors' and
officers' liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.

--------------------------------------------------------------------------------

(e) Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and any Subsidiary operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to: (i) determine which Subsidiaries, if any, shall be covered by
the Plan; (ii) determine which individuals, if any, outside the United States
are eligible to participate in the Plan; (iii) modify the terms and conditions
of any Award granted to individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Committee determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitation contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS AND OTHER TRANSACTIONS;
SUBSTITUTION
   (a) Stock Issuable. The maximum number of Shares reserved and available for
issuance under the Plan shall be 188,625,000 Shares, subject to adjustment as
provided in Section 3(b). For purposes of this limitation, the Shares underlying
any Awards that are forfeited, canceled, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) shall be added back to the Shares available for issuance under
the Plan. Subject to such overall limitations, Shares may be issued up to such
maximum number pursuant to any type or types of Award, and no more than
94,312,500 Shares may be issued pursuant to Incentive Stock Options. The Shares
available for issuance under the Plan may be authorized but unissued Shares or
Shares reacquired by the Company. Beginning on the date that the Company becomes
subject to Section 162(m) of the Code, (i) Options with respect to no more than
13,203,750 Shares shall be granted to any one individual in any calendar year
period and (ii) no more than 15,000,000 Shares shall be granted to any one
individual in any calendar year period.  The value of any Shares granted to a
non-employee director of the Company, when added to any annual cash payments or
awards, shall not exceed an aggregate value of One Hundred Twenty-Five Thousand
dollars ($125,000.00) in any calendar year.
(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company's capital stock, the
outstanding Shares are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
Shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such Shares or other securities,
in each case, without the receipt of consideration by the Company, or, if, as a
result of any merger or consolidation, or sale of all or substantially all of
the assets of the Company, the outstanding Shares are converted into or
exchanged for other securities of the Company or any successor entity (or a
parent or subsidiary thereof), the Committee may make an appropriate and
proportionate adjustment in (i) the maximum number of Shares reserved for
issuance under the Plan, (ii) the number and kind of Shares or other securities
subject to any then outstanding Awards under the Plan, (iii) the repurchase
price, if any, per Share subject to each outstanding Award, and (iv) the
exercise price for each Share subject to any then outstanding Stock Options
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options) as to which such Stock
Options remain exercisable. The Committee shall in any event make such
adjustments as may be required by the laws of Delaware and the rules and
regulations promulgated thereunder. The adjustment by the Committee shall be
final, binding and conclusive. No fractional Shares shall be issued under the
Plan resulting from any such adjustment, but the Committee in its discretion may
make a cash payment in lieu of fractional shares.

--------------------------------------------------------------------------------

(c) Sale Events.
(i) Options.
(A) In the case of and subject to the consummation of a Sale Event, the Plan and
all outstanding Options and SARs issued hereunder shall become one hundred
percent (100%) vested upon the effective time of any such Sale Event.  New stock
options or other awards of the successor entity or parent thereof shall be
substituted therefor, with an equitable or proportionate adjustment as to the
number and kind of shares and, if appropriate, the per share exercise prices, as
such parties shall agree (after taking into account any acceleration hereunder
and/or pursuant to the terms of any Award Agreement).
(B) In the event of the termination of the Plan and all outstanding Options and
SARs issued hereunder pursuant to Section 3(c), each Holder of Options shall be
permitted, within a period of time prior to the consummation of the Sale Event
as specified by the Committee, to exercise all such Options or SARs which are
then exercisable or will become exercisable as of the effective time of the Sale
Event; provided, however, that the exercise of Options not exercisable prior to
the Sale Event shall be subject to the consummation of the Sale Event.
(C) Notwithstanding anything to the contrary in Section 3(c)(i)(A), in the event
of a Sale Event, the Company shall have the right, but not the obligation, to
make or provide for a cash payment to the Holders of Options, without any
consent of the Holders, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Committee of
the consideration payable per share of Stock pursuant to the Sale Event (the
"Sale Price") times the number of Shares subject to outstanding Options being
cancelled (to the extent then vested and exercisable, including by reason of
acceleration in connection with such Sale Event, at prices not in excess of the
Sale Price) and (B) the aggregate exercise price of all such outstanding vested
and exercisable Options.
(ii) Restricted Stock and Restricted Stock Unit Awards.
(A) In the case of and subject to the consummation of a Sale Event, all unvested
Restricted Stock and unvested Restricted Stock Unit Awards issued hereunder
shall become one hundred percent (100%) vested, with an equitable or
proportionate adjustment as to the number and kind of shares subject to such
awards as such parties shall agree (after taking into account any acceleration
hereunder and/or pursuant to the terms of any Award Agreement).
(B) Such Restricted Stock shall be repurchased from the Holder thereof at the
then Fair Market Value of such shares, (subject to adjustment as provided in
Section 3(b)) for such Shares.
(C) Notwithstanding anything to the contrary in Section 3(c)(ii)(A), in  the
event of a Sale Event, the Company shall have the right, but not the obligation,
to make or provide for a cash payment to the Holders of Restricted Stock or
Restricted Stock Unit Awards, without consent of the Holders, in exchange for
the cancellation thereof, in an amount equal to the Sale Price times the number
of Shares subject to such Awards, to be paid at the time of such Sale Event or
upon the later vesting of such Awards.

--------------------------------------------------------------------------------

SECTION 4  ELIGIBILITY
Grantees under the Plan will be such full or part-time officers and other
employees, directors, Consultants and key persons of the Company and any
Subsidiary who are selected from time to time by the Committee in its sole
discretion; provided, however, that Awards shall be granted only to those
individuals described in Rule 701(c) of the Securities Act.
SECTION 5.  STOCK OPTIONS
Upon the grant of a Stock Option, the Company and the grantee shall enter into
an Award Agreement. The terms and conditions of each such Award Agreement shall
be determined by the Committee, and such terms and conditions may differ among
individual Awards and grantees.  In the event a Stock Option is granted under
the Plan absent an Award Agreement, the Stock Option will be governed by the
terms and conditions of the Plan.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a "subsidiary corporation"
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
(a) Terms of Stock Options. The Committee in its discretion may grant Stock
Options to those individuals who meet the eligibility requirements of Section 4.
Stock Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable.
(i) Exercise Price. The exercise price per share for the Shares covered by a
Stock Option shall be determined by the Committee at the time of grant but shall
not be less than 100 percent of the Fair Market Value on the Grant Date. In the
case of an Incentive Stock Option that is granted to a Ten Percent Owner, the
exercise price per share for the Shares covered by such Incentive Stock Option
shall not be less than 110 percent of the Fair Market Value on the Grant Date.
(ii) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years from the Grant
Date.  In the case of an Incentive Stock Option that is granted to a Ten Percent
Owner, the term of such Stock Option shall be no more than five years from the
Grant Date.

--------------------------------------------------------------------------------

(iii) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable and/or vested at such time or times, whether or not in installments,
as shall be determined by the Committee at or after the Grant Date. The Award
Agreement may permit a grantee to exercise all or a portion of a Stock Option
immediately at grant; provided that the Shares issued upon such exercise shall
be subject to restrictions and a vesting schedule identical to the vesting
schedule of the related Stock Option, such Shares shall be deemed to be
Restricted Stock for purposes of the Plan, and the optionee may be required to
enter into an additional or new Award Agreement as a condition to exercise of
such Stock Option. An optionee shall have the rights of a stockholder only as to
Shares acquired upon the exercise of a Stock Option and not as to unexercised
Stock Options.  An optionee shall not be deemed to have acquired any Shares
unless and until a Stock Option shall have been exercised pursuant to the terms
of the Award Agreement and this Plan and the optionee's name has been entered on
the books of the Company as a stockholder.
(iv) Method of Exercise. Stock Options may be exercised by an optionee in whole
or in part, by the optionee giving written or electronic notice of exercise to
the Company, specifying the number of Shares to be purchased.  Payment of the
purchase price may be made by one or more of the following methods (or any
combination thereof) to the extent provided in the Award Agreement:
(A) In cash, by certified or bank check, by wire transfer of immediately
available funds, or other instrument acceptable to the Committee;
(B) If permitted by the Committee, by the optionee delivering to the Company a
promissory note, if the Board has expressly authorized the loan of funds to the
optionee for the purpose of enabling or assisting the optionee to effect the
exercise of his or her Stock Option; provided, that at least so much of the
exercise price as represents the par value of the Stock shall be paid in cash if
required by state law;
(C) If permitted by the Committee, through the delivery (or attestation to the
ownership) of Shares that have been purchased by the optionee on the open market
or that are beneficially owned by the optionee and are not then subject to
restrictions under any Company plan. To the extent required to avoid variable
accounting treatment under applicable accounting rules, such surrendered Shares
if originally purchased from the Company shall have been owned by the optionee
for at least six months. Such surrendered Shares shall be valued at Fair Market
Value on the exercise date;
(D) If permitted by the Committee and by the optionee delivering to the Company
a properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event the optionee
chooses to pay the purchase price as so provided, the optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee shall prescribe as a condition of such
payment procedure; or

--------------------------------------------------------------------------------

(E) If permitted by the Committee, and only with respect to Stock Options that
are not Incentive Stock Options, by a "net exercise" arrangement pursuant to
which the Company will reduce the number of Shares issuable upon exercise by the
largest whole number of Shares with a Fair Market Value that does not exceed the
aggregate exercise price.
Payment instruments will be received subject to collection. No certificates for
Shares so purchased will be issued to the optionee or, with respect to
uncertificated Stock, no transfer to the optionee on the records of the Company
will take place, until the Company has completed all steps it has deemed
necessary to satisfy legal requirements relating to the issuance and sale of the
Shares, which steps may include, without limitation, (i) receipt of a
representation from the optionee at the time of exercise of the Option that the
optionee is purchasing the Shares for the optionee's own account and not with a
view to any sale or distribution of the Shares or other representations relating
to compliance with applicable law governing the issuance of securities, (ii) the
legending of the certificate (or notation on any book entry) representing the
Shares to evidence the foregoing restrictions, and (iii) obtaining from optionee
payment or provision for all withholding taxes due as a result of the exercise
of the Option. The delivery of certificates representing the shares of Stock (or
the transfer to the optionee on the records of the Company with respect to
uncertificated Stock) to be purchased pursuant to the exercise of a Stock Option
will be contingent upon (A) receipt from the optionee (or a purchaser acting in
his or her stead in accordance with the provisions of the Stock Option) by the
Company of the full purchase price for such Shares and the fulfillment of any
other requirements contained in the Award Agreement or applicable provisions of
laws and (B) if required by the Company, the optionee shall have entered into
any stockholders agreements or other agreements with the Company and/or certain
other of the Company's stockholders relating to the Stock. In the event an
optionee chooses to pay the purchase price by previously-owned Shares through
the attestation method, the number of Shares transferred to the optionee upon
the exercise of the Stock Option shall be net of the number of Shares attested
to by the optionee.
(b) Annual Limit on Incentive Stock Options. To the extent required for
"incentive stock option" treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the Grant Date) of the Shares with respect
to which Incentive Stock Options granted under the Plan and any other plan of
the Company or its parent and any Subsidiary that become exercisable for the
first time by an optionee during any calendar year shall not exceed $150,000 or
such other limit as may be in effect from time to time under Section 422 of the
Code. To the extent that any Stock Option exceeds this limit, it shall
constitute a Non-Qualified Stock Option.
(c) Termination. Any portion of a Stock Option that is not vested and
exercisable on the date of termination of an optionee's Service Relationship
shall immediately expire and be null and void. Once any portion of the Stock
Option becomes vested and exercisable, the optionee's right to exercise such
portion of the Stock Option (or the optionee's representatives and legatees as
applicable) in the event of a termination of the optionee's Service Relationship
shall continue until the earliest of: (i) the date which is: (A) 12 months
following the date on which the optionee's Service Relationship terminates due
to death or Disability (or such longer period of time as determined by the
Committee and set forth in the applicable Award Agreement), or (B) three months
following the date on which the optionee's Service Relationship terminates if
the termination is due to any reason other than death or Disability (or such
longer period of time as determined by the Committee and set forth in the
applicable Award Agreement), or (ii) the Expiration Date set forth in the Award
Agreement; provided that notwithstanding the foregoing, an Award Agreement may
provide that if the optionee's Service Relationship is terminated for Cause, the
Stock Option shall terminate immediately and be null and void upon the date of
the optionee's termination and shall not thereafter be exercisable.

--------------------------------------------------------------------------------

SECTION 6.  STOCK APPRECIATION RIGHTS.
The Committee is authorized to grant SARs to optionees with the following terms
and conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine.
(a) SARs may be granted under the Plan to optionees either alone or in addition
to other Awards granted under the Plan and may, but need not, relate to specific
Option granted under Section 5.
(b) The exercise price per Share under a SAR shall be determined by the
Committee, provided, however, that except in the case of a substitute Award,
such exercise price shall not be less than the fair market value of a Share on
the date of grant of such SAR.
(c) The term of each SAR shall be fixed by the Committee but shall not exceed 10
years from the date of grant of such SAR.
(d) The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part.  Unless otherwise determined by the
Committee or unless otherwise set forth in an Award Agreement, the provisions
set forth in Section 5 above with respect to exercise of an Award following
termination of service shall apply to any SAR.  The Committee may specify in an
Award Agreement that an "in-the-money" SAR shall be automatically exercised on
its expiration date.
SECTION 7.  RESTRICTED STOCK AWARDS
(a) Nature of Restricted Stock Awards. The Committee may, in its sole
discretion, grant (or sell at a purchase price determined by the Committee) to
an eligible individual under Section 4 hereof a Restricted Stock Award under the
Plan. The Committee shall determine the restrictions and conditions applicable
to each Restricted Stock Award at the time of grant.  Conditions may be based on
the type of stock upon which restrictions are placed, continuing employment (or
other Service Relationship), achievement of pre-established performance goals
and objectives and/or such other criteria as the Committee may determine.  Upon
the grant of a Restricted Stock Award, the Company and the grantee shall enter
into an Award Agreement. The terms and conditions of each such Award Agreement
shall be determined by the Committee, and such terms and conditions may differ
among individual Awards and grantees.
(b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee of Restricted Stock shall be
considered the record owner of and shall be entitled to vote the Restricted
Stock if, and to the extent, such Shares are entitled to voting rights, subject
to such conditions contained in the Award Agreement. The grantee shall be
entitled to receive all dividends and any other distributions declared on the
Shares; provided, however, that the Company is under no duty to declare any such
dividends or to make any such distribution.  Unless the Committee shall
otherwise determine, certificates evidencing the Restricted Stock shall remain
in the possession of the Company until such Restricted Stock is vested as
provided in subsection (d) below of this Section, and the grantee shall be
required, as a condition of the grant, to deliver to the Company a stock power
endorsed in blank and such other instruments of transfer as the Committee may
prescribe.

--------------------------------------------------------------------------------

(c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Award Agreement.  Except as may otherwise be provided by the
Committee either in the Award Agreement or, subject to Section 12 below, in
writing after the Award Agreement is issued, if a grantee's Service Relationship
with the Company and any Subsidiary terminates, the Company or its assigns shall
have the right, as may be specified in the relevant instrument, to repurchase
some or all of the Shares subject to the Award at such purchase price as is set
forth in the Award Agreement.
(d) Vesting of Restricted Stock. The Committee at the time of grant shall
specify in the Award Agreement the date or dates and/or the attainment of
pre-established performance goals, objectives and other conditions on which the
substantial risk of forfeiture imposed shall lapse and the Restricted Stock
shall become vested, subject to such further rights of the Company or its
assigns as may be specified in the Award Agreement.
SECTION 8.  UNRESTRICTED STOCK AWARDS
The Committee may, in its sole discretion, grant (or sell at par value or such
other purchase price determined by the Committee) to an eligible person under
Section 4 hereof an Unrestricted Stock Award under the Plan. Unrestricted Stock
Awards may be granted in respect of past services or other valid consideration,
or in lieu of cash compensation due to such grantee.
SECTION 9.  RESTRICTED STOCK UNITS
(a) Nature of Restricted Stock Units. The Committee may, in its sole discretion,
grant to an eligible person under Section 4 hereof Restricted Stock Units under
the Plan. The Committee shall determine the restrictions and conditions
applicable to each Restricted Stock Unit at the time of grant. Vesting
conditions may be based on continuing employment (or other Service
Relationship), achievement of pre-established performance goals and objectives
which may be based on targets for revenue, revenue growth, EBITDA, net income,
earnings per share and/or other such criteria as the Committee may determine.
Upon the grant of Restricted Stock Units, the grantee and the Company shall
enter into an Award Agreement. The terms and conditions of each such Award
Agreement shall be determined by the Committee and may differ among individual
Awards and grantees. On or promptly following the vesting date or dates
applicable to any Restricted Stock Unit, but in no event later than March 15 of
the year following the year in which such vesting occurs, such Restricted Stock
Unit(s) shall be settled in the form of cash or shares of Stock, as specified in
the Award Agreement.  Restricted Stock Units may not be sold, assigned,
transferred, pledged, or otherwise encumbered or disposed of.

--------------------------------------------------------------------------------

(b) Rights as a Stockholder. A grantee shall have the rights of a stockholder
only as to Shares, if any, acquired upon settlement of Restricted Stock Units. A
grantee shall not be deemed to have acquired any such Shares unless and until
the Restricted Stock Units shall have been settled in Shares pursuant to the
terms of the Plan and the Award Agreement, the Company shall have issued and
delivered a certificate representing the Shares to the grantee (or transferred
on the records of the Company with respect to uncertificated stock), and the
grantee's name has been entered in the books of the Company as a stockholder.
(c) Termination. Except as may otherwise be provided by the Committee either in
the Award Agreement or in writing after the Award Agreement is issued, a
grantee's right in all Restricted Stock Units that have not vested shall
automatically terminate upon the grantee's cessation of Service Relationship
with the Company and any Subsidiary for any reason.
SECTION 10.  TRANSFER RESTRICTIONS; COMPANY RIGHT OF FIRST REFUSAL; COMPANY
REPURCHASE RIGHTS
(a) Restrictions on Transfer.
(i) Non-Transferability of Stock Options. Restricted Stock awards granted under
Section 7, Stock Options, SARs and, prior to exercise, the Shares issuable upon
exercise of such Stock Option, shall not be transferable by the optionee
otherwise than by will, or by the laws of descent and distribution, and all
Stock Options shall be exercisable, during the optionee's lifetime, only by the
optionee, or by the optionee's legal representative or guardian in the event of
the optionee's incapacity. Notwithstanding the foregoing, the Committee, in its
sole discretion, may provide in the Award Agreement regarding a given Stock
Option or Restricted Stock award that the optionee may transfer by gift, without
consideration for the transfer, his or her Non-Qualified Stock Options to his or
her family members (as defined in Rule 701 of the Securities Act), to trusts for
the benefit of such family members, or to partnerships in which such family
members are the only partners (to the extent such trusts or partnerships are
considered "family members" for purposes of Rule 701 of the Securities Act),
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award Agreement,
including the execution of a stock power upon the issuance of Shares.  Stock
Options, SARs and the Shares issuable upon exercise of such Stock Options, shall
be restricted as to any pledge, hypothecation, or other transfer, including any
short position, any "put equivalent position" (as defined in the Exchange Act)
or any "call equivalent position" (as defined in the Exchange Act) prior to
exercise.
(ii) Shares. No Shares shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of or encumbered,
whether voluntarily or by operation of law, unless (i) the transfer is in
compliance with the terms of the applicable Award Agreement, all applicable
securities laws (including, without limitation, the Securities Act), and with
the terms and conditions of this Section 10.  In connection with any proposed
transfer, the Committee may require the transferor to provide at the
transferor's own expense an opinion of counsel to the transferor, satisfactory
to the Committee, that such transfer is in compliance with all foreign, federal
and state securities laws (including, without limitation, the Securities Act). 
Any attempted transfer of Shares not in accordance with the terms and conditions
of this Section 10 shall be null and void, and the Company shall not reflect on
its records any change in record ownership of any Shares as a result of any such
transfer, shall otherwise refuse to recognize any such transfer and shall not in
any way give effect to any such transfer of Shares. The Company shall be
entitled to seek protective orders, injunctive relief and other remedies
available at law or in equity including, without limitation, seeking specific
performance or the rescission of any transfer not made in strict compliance with
the provisions of this Section 10.  Subject to the foregoing general provisions,
and unless otherwise provided in the applicable Award Agreement, Shares may be
transferred pursuant to the following specific terms and conditions (provided
that with respect to any transfer of Restricted Stock, all vesting and
forfeiture provisions shall continue to apply with respect to the original
recipient):

--------------------------------------------------------------------------------

(A) Transfers to Permitted Transferees. The Holder may transfer any or all of
the Shares to one or more Permitted Transferees; provided, however, that
following such transfer, such Shares shall continue to be subject to the terms
of this Plan (including this Section 10) and such Permitted Transferee(s) shall,
as a condition to any such transfer, deliver a written acknowledgment to that
effect to the Company and shall deliver a stock power to the Company with
respect to the Shares.  Notwithstanding the foregoing, the Holder may not
transfer any of the Shares to a Person whom the Company reasonably determines is
a direct competitor or a potential competitor of the Company or any of its
Subsidiaries.
(B) Transfers Upon Death. Upon the death of the Holder, any Shares then held by
the Holder at the time of such death and any Shares acquired after the Holder's
death by the Holder's legal representative shall be subject to the provisions of
this Plan, and the Holder's estate, executors, administrators, personal
representatives, heirs, legatees and distributees shall be obligated to convey
such Shares to the Company or its assigns under the terms contemplated by the
Plan and the Award Agreement.
(b) Company's Right of Repurchase.
(i) Right of Repurchase for Unvested Shares Issued Upon the Exercise of an
Option.  Upon a Termination Event, the Company or its assigns shall have the
right and option to repurchase from a Holder of Shares acquired upon exercise of
a Stock Option which is still subject to a risk of forfeiture as of the
Termination Event. Such repurchase rights may be exercised by the Company within
the later of (A) six months following the date of such Termination Event or (B)
seven months after the acquisition of Shares upon exercise of a Stock Option. 
The repurchase price shall be equal to the lower of the original per share price
paid by the Holder, subject to adjustment as provided in Section 3(b) of the
Plan, or the current Fair Market Value of such Shares as of the date the Company
elects to exercise its repurchase rights.
(ii) Right of Repurchase With Respect to Restricted Stock. Upon a Termination
Event, the Company or its assigns shall have the right and option to repurchase
from a Holder of Shares received pursuant to a Restricted Stock Award any Shares
that are still subject to a risk of forfeiture as of the Termination Event. Such
repurchase right may be exercised by the Company within six months following the
date of such Termination Event. The repurchase price shall be the lower of the
original per share purchase price paid by the Holder, subject to adjustment as
provided in Section 3(b) of the Plan, or the current Fair Market Value of such
Shares as of the date the Company elects to exercise its repurchase rights.

--------------------------------------------------------------------------------

(iii) Procedure. Any repurchase right of the Company shall be exercised by the
Company or its assigns by giving the Holder written notice on or before the last
day of the repurchase period of its intention to exercise such repurchase right.
Upon such notification, the Holder shall promptly surrender to the Company, free
and clear of any liens or encumbrances, any certificates representing the Shares
being purchased, together with a duly executed stock power for the transfer of
such Shares to the Company or the Company's assignee or assignees. Upon the
Company's or its assignee's receipt of the certificates from the Holder, the
Company or its assignee or assignees shall deliver to him, her or them a check
for the applicable repurchase price; provided, however, that the Company may pay
the repurchase price by offsetting and canceling any indebtedness then owed by
the Holder to the Company.
(c) Escrow Arrangement.
(i) Escrow. In order to carry out the provisions of this Section 10 of this Plan
more effectively, the Company may, at its sole and absolute discretion, hold any
unvested Shares issued pursuant to Awards granted under the Plan in escrow
together with separate stock powers executed by the Holder in blank for
transfer. The Company shall not dispose of the unvested Shares except as
otherwise provided in this Plan. In the event of any repurchase by the Company
(or any of its assigns), the Company is hereby authorized by the Holder, as the
Holder's attorney-in-fact, to date and complete the stock powers necessary for
the transfer of the unvested Shares being purchased and to transfer such
unvested Shares in accordance with the terms hereof.  At such time as any
unvested Shares are no longer subject to the Company's repurchase rights, the
Company shall, at the written request of the Holder, deliver to the Holder a
certificate representing such unvested Shares with the balance of the unvested
Shares to be held in escrow pursuant to this Section.
(ii) Remedy. Without limitation of any other provision of this Plan or other
rights, in the event that a Holder or any other Person is required to sell a
Holder's Shares pursuant to the provisions of Sections 9(b) or (c) hereof and in
the further event that he or she refuses or for any reason fails to deliver to
the Company or its designated purchaser of such Shares the certificate or
certificates evidencing such Shares together with a related stock power, the
Company or such designated purchaser may deposit the applicable purchase price
for such Shares with a bank designated by the Company, or with the Company's
independent public accounting firm, as agent or trustee, or in escrow, for such
Holder or other Person, to be held by such bank or accounting firm for the
benefit of and for delivery to him, her, them or it, and/or, in its discretion,
pay such purchase price by offsetting any indebtedness then owed by such Holder
as provided above. Upon any such deposit and/or offset by the Company or its
designated purchaser of such amount and upon notice to the Person who was
required to sell the Shares to be sold pursuant to the provisions of Sections
9(b) or (c), such Shares shall at such time be deemed to have been sold,
assigned, transferred and conveyed to such purchaser, such Holder shall have no
further rights thereto (other than the right to withdraw the payment thereof
held in escrow, if applicable), and the Company shall record such transfer in
its stock transfer book or in any appropriate manner.

--------------------------------------------------------------------------------

(d) Lockup Provision. If requested by the Company, a Holder shall not sell or
otherwise transfer or dispose of any Shares (including, without limitation,
pursuant to Rule 144 under the Securities Act) held by him or her for such
period following the effective date of a public offering by the Company of
Shares as the Company shall specify reasonably and in good faith.  If requested
by the underwriter engaged by the Company, each Holder shall execute a separate
letter confirming his or her agreement to comply with this Section.
(e) Adjustments for Changes in Capital Structure. If, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Common Stock, the outstanding
Shares are increased or decreased or are exchanged for a different number or
kind of securities of the Company, the restrictions contained in this Section 10
shall apply with equal force to additional and/or substitute securities, if any,
received by Holder in exchange for, or by virtue of his or her ownership of,
Shares.
(f) Termination. The terms and provisions of Section 10(b) and Section 10(c)
(except for the Company's right to repurchase Shares still subject to a risk of
forfeiture upon a Termination Event) shall terminate upon consummation of any
Sale Event, in either case as a result of which Shares are registered under
Section 12 of the Exchange Act and publicly-traded on any national security
exchange.
SECTION 11.  TAX WITHHOLDING
(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Shares or other amounts received thereunder
first becomes includable in the gross income of the grantee for income tax
purposes, pay to the Company, or make arrangements satisfactory to the Committee
regarding payment of, any Federal, state, or local taxes of any kind required by
law to be withheld by the Company with respect to such income.  The Company and
any Subsidiary shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the grantee.  The
Company's obligation to deliver stock certificates (or evidence of book entry)
to any grantee is subject to and conditioned on any such tax withholding
obligations being satisfied by the grantee.
(b) Payment in Stock. The Company's minimum required tax withholding obligation
may be satisfied, in whole or in part, by the Company withholding from Shares to
be issued pursuant to an Award a number of Shares having an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
minimum withholding amount due.
SECTION 12.  SECTION 409A AWARDS.
To the extent that any Award is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A (a "409A Award"), the Award
shall be subject to such additional rules and requirements as may be specified
by the Committee from time to time. In this regard, if any amount under a 409A
Award is payable upon a "separation from service" (within the meaning of Section
409A) to a grantee who is considered a "specified employee" (within the meaning
of Section 409A), then no such payment shall be made prior to the date that is
the earlier of (i) six months and one day after the grantee's separation from
service, or (ii) the grantee's death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. The Company makes no
representation or warranty and shall have no liability to any grantee under the
Plan or any other Person with respect to any penalties or taxes under Section
409A that are, or may be, imposed with respect to any Award.

--------------------------------------------------------------------------------

SECTION 13.  AMENDMENTS AND TERMINATION
The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the consent of the
holder of the Award. The Committee may exercise its discretion to reduce the
exercise price of outstanding Stock Options or effect repricing through
cancellation of outstanding Stock Options and by granting such holders new
Awards in replacement of the cancelled Stock Options. To the extent determined
by the Committee to be required either by the Code to ensure that Incentive
Stock Options granted under the Plan are qualified under Section 422 of the Code
or otherwise, Plan amendments shall be subject to approval by the Company
stockholders entitled to vote at a meeting of stockholders.  Nothing in this
Section 12 shall limit the Board's or Committee's authority to take any action
permitted pursuant to Section 3(c). The Board reserves the right to amend the
Plan and/or the terms of any outstanding Stock Options to the extent reasonably
necessary to comply with the requirements of the exemption pursuant to paragraph
(0(4) of Rule 12h-1 of the Exchange Act.
SECTION 14.  STATUS OF PLAN
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly so determine in
connection with any Award.
SECTION 15.  GENERAL PROVISIONS
(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring Shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the Shares
without a view to distribution thereof.  No Shares shall be issued pursuant to
an Award until all applicable securities law and other legal and stock exchange
or similar requirements have been satisfied.  The Committee may require the
placing of such stop-orders and restrictive legends on certificates for Stock
and Awards, as it deems appropriate.
(b) Delivery of Stock Certificates. Stock certificates to grantees under the
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee's last known address on
file with the Company; provided that stock certificates to be held in escrow
pursuant to Section 9 of the Plan shall be deemed delivered when the Company
shall have recorded the issuance in its records. Uncertificated Stock shall be
deemed delivered for all purposes when the Company or a stock transfer agent of
the Company shall have given to the grantee by electronic mail (with proof of
receipt) or by United States mail, addressed to the grantee, at the grantee's
last known address on file with the Company, notice of issuance and recorded the
issuance in its records (which may include electronic "book entry" records).

--------------------------------------------------------------------------------

(c) No Employment Rights. The adoption of the Plan and the grant of Awards do
not confer upon any Person any right to continued employment or Service
Relationship with the Company or any Subsidiary.
(d) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company's insider trading policy-related
restrictions, terms and conditions as may be established by the Committee, or in
accordance with policies set by the Committee, from time to time.
(e) Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award on or after the grantee's death or receive any payment under any Award
payable on or after the grantee's death. Any such designation shall be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee. If no beneficiary has been designated by a deceased
grantee, or if the designated beneficiaries have predeceased the grantee, the
beneficiary shall be the grantee's estate.
(f) Legend. Any certificate(s) representing the Shares shall carry substantially
the following legend (and with respect to uncertificated Stock, the book entries
evidencing such shares shall contain the following notation):
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
repurchase and restrictions against transfers contained in the Plan and any
agreements entered into thereunder by and between the company and the holder of
this certificate (a copy of which is available at the offices of the company for
examination).
(g) Information to Holders of Options. In the event the Company is relying on
the exemption from the registration requirements of Section 12(g) of the
Exchange Act contained in paragraph (f)(1) of Rule 12h-1 of the Exchange Act,
the Company shall provide the information described in Rule 701(e)(3), (4) and
(5) of the Securities Act to all holders of Options in accordance with the
requirements thereunder. The foregoing notwithstanding, the Company shall not be
required to provide such information unless the option holder has agreed in
writing, on a form prescribed by the Company, to keep such information
confidential.
SECTION 16.  EFFECTIVE DATE OF PLAN
The Plan shall become effective upon adoption by the Board and shall be approved
by stockholders in accordance with applicable state law and the Company's
articles of incorporation and bylaws within 12 months thereafter.  If the
stockholders fail to approve the Plan within 12 months after its adoption by the
Board of Directors, then any Awards granted or sold under the Plan shall be
rescinded and no additional grants or sales shall thereafter be made under the
Plan. Subject to such approval by stockholders and to the requirement that no
Shares may be issued hereunder prior to such approval, Stock Options and other
Awards may be granted hereunder on and after adoption of the Plan by the Board. 
No grants of Stock Options and other Awards may be made hereunder after the
tenth anniversary of the date the Plan is adopted by the Board or the date the
Plan is approved by the Company's stockholders, whichever is earlier.

--------------------------------------------------------------------------------

SECTION 17.  GOVERNING LAW
This Plan, all Awards and any controversy arising out of or relating to this
Plan and all Awards shall be governed by and construed in accordance with the
laws of the State of Delaware as to matters within the scope thereof, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of Delaware.


DATE ADOPTED BY THE BOARD OF DIRECTORS: November 1, 2016.


DATE ADOPTED BY THE SHAREHOLDERS:_____________________________ .
 



--------------------------------------------------------------------------------